Citation Nr: 1231831	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  12-24 396	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a January 2010 decision of the Board of Veterans' Appeals which denied entitlement to service connection for a tonsil disorder.

[The issues of entitlement to service connection for a musculoskeletal disorder of the shoulders, hips, and knees; erectile dysfunction (ED), to include as secondary to epididymitis; pyoderma; scattered follicular papules; chronic fatigue syndrome (CFS); generalized muscle weakness; a sleep disorder, to include sleep apnea; a dermatological disorder, manifested by scales and facial disfigurement, to include as secondary to pseudofolliculitis barbae; generalized joint pain, to include as due to an undiagnosed illness; gout, arthritis of the hands, legs, and arms, as a result of exposure to herbicides; acne keloid; hair loss; and an acquired psychiatric disorder; as well as entitlement to an initial, compensable rating for internal and external hemorrhoids, post hemorrhoidectomy, will be addressed in a separate Board decision.]

REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 1969 to January 1971.

2.  The Board received notice, at the time of the Veteran's June 2012 Board hearing, that the CUE motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the Board's review of the January 2010 decision of the Board, to determine whether that decision involved clear and unmistakable error, should be dismissed.  38 C.F.R. § 20.1404(f) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 C.F.R. § 20.1404(f) (2011), permits a party to withdraw a motion to review a final Board decision to determine whether CUE exists in that decision.  Inasmuch as the motion for CUE review in this case has now been withdrawn, the motion should be dismissed, without prejudice to refiling, as provided by 38 C.F.R. § 20.1404(f).



								[Continued on Next Page]

ORDER

The motion is dismissed without prejudice to refiling.




	                       ____________________________________________
	JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(a) (2011) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2011).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.


